DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reason for Allowance
Claims 21-23, 25-28, 31-35, and 38-40 are allowed. The following is an examiner’s statement of reasons for allowance: There is no art of record alone or in combination that teaches a capsulotomy device for accessing a lens capsule through a cornea of an eye/a device to be used during a capsultomy that includes disclose a conductive tube and an adjacent wire insulated from the conductive tube.
As to claims 21 and 32, prior art reference Ellis discloses a capsulotomy device substantially as claimed, but fails to detail a conductive tube and an adjacent wire insulated from the conductive tube, wherein conductive tube and the adjacent wire are configured to deliver electrical energy to the cutting element for excising a portion of the lens capsule; and a lip protruding from an edge of the outer diameter wall, where the circumference of the lip increases in the radial direction away from the outer diameter wall, coupled to the outer diameter wall, the lip configured to be pulled against a capsular membrane of the eye to form a seal to allow pressure inside the channel to decrease. 
Prior art reference Neilson teaches a lip protruding from an edge of the outer diameter wall, where the circumference of the lip increases in the radial direction away from the outer diameter wall, coupled to the outer diameter wall, the lip configured to be pulled against a capsular membrane of the eye to form a seal to allow pressure inside the channel to decrease. However, Neilson fails to disclose delivering energy via a conductive tube and an adjacent wire insulated from the conductive tube.
Prior art references Silvestrini and Maguire both detail conveying electrical energy to a cutting element but fail to teach delivering energy via a conductive tube and an adjacent wire insulated from the conductive tube.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771       

/MELANIE R TYSON/Primary Examiner, Art Unit 3771